Name: 82/462/EEC: Commission Decision of 23 June 1982 on the replacement of the Annex to Council Directive 75/270/EEC concerning the Community list of less-favoured areas within the meaning of Council Directive 75/268/EEC (Germany)f
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-07-19

 Avis juridique important|31982D046282/462/EEC: Commission Decision of 23 June 1982 on the replacement of the Annex to Council Directive 75/270/EEC concerning the Community list of less-favoured areas within the meaning of Council Directive 75/268/EEC (Germany)f Official Journal L 210 , 19/07/1982 P. 0023++++COMMISSION DECISION OF 23 JUNE 1982 ON THE REPLACEMENT OF THE ANNEX TO COUNCIL DIRECTIVE 75/270/EEC CONCERNING THE COMMUNITY LIST OF LESS-FAVOURED AREAS WITHIN THE MEANING OF COUNCIL DIRECTIVE 75/268/EEC ( GERMANY ) ( ONLY THE GERMAN TEXT IS AUTHENTIC ) ( 82/462/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 75/268/EEC OF 28 APRIL 1975 ON MOUNTAIN AND HILL FARMING AND FARMING IN CERTAIN LESS-FAVOURED AREAS ( 1 ) , AS LAST AMENDED BY DIRECTIVE 80/666/EEC ( 2 ) , AND IN PARTICULAR ARTICLE 2 ( 3 ) THEREOF , WHEREAS THE ANNEX TO COUNCIL DIRECTIVE 75/270/EEC OF 28 APRIL 1975 CONCERNING THE COMMUNITY LIST OF LESS-FAVOURED FARMING AREAS WITHIN THE MEANING OF DIRECTIVE 75/268/EEC ( GERMANY ) ( 3 ) , AS LAST AMENDED BY COMMISSION DECISION 81/931/EEC ( 4 ) , CONTAINS THE LIST OF LESS-FAVOURED AREAS WITHIN THE MEANING OF ARTICLE 3 ( 3 ) , ( 4 ) AND ( 5 ) OF DIRECTIVE 75/268/EEC ; WHEREAS THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY HAS APPLIED IN ACCORDANCE WITH ARTICLE 2 ( 1 ) OF DIRECTIVE 75/268/EEC FOR THE TOTAL REPLACEMENT OF THE ABOVEMENTIONED LIST BY A NEW LIST WHICH TAKES ACCOUNT OF ADMINISTRATIVE AND TERRITORIAL REFORMS IN THE FEDERAL REPUBLIC OF GERMANY AND THE CONSEQUENT CHANGES IN THE OFFICIAL NAMES OF COMMUNES ; WHEREAS THE NEW LIST COVERS THE SAME OVERALL AREA AS THE PRESENT LIST , WITH NO ALTERATION TO THE BOUNDARIES OF THE AREAS INCLUDED IN THE PRESENT LIST ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE LIST OF LESS-FAVOURED AREAS IN THE FEDERAL REPUBLIC OF GERMANY CONTAINED IN THE ANNEX TO DIRECTIVE 75/270/EEC IS HEREBY REPLACED BY THE LIST CONTAINED IN THE ANNEX TO THIS DECISION . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FEDERAL REPUBLIC OF GERMANY . DONE AT BRUSSELS , 23 JUNE 1982 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION ( 1 ) OJ NO L 128 , 19 . 5 . 1975 , P . 1 . ( 2 ) OJ NO L 180 , 14 . 7 . 1980 , P . 34 . ( 3 ) OJ NO L 128 , 19 . 5 . 1975 , P . 10 . ( 4 ) OJ NO L 337 , 24 . 11 . 1981 , P . 28 . ANNEX : SEE O.J .